     Case 3:20-cv-00454-LRH-CLB Document 44
                                         43 Filed 06/15/21
                                                  06/14/21 Page 1 of 2
                                                                     3



     STEPHEN A. KENT, ESQ.
1    Nevada Bar No. 1251
     KENT LAW
2    201 West Liberty Street, Suite 320
     Reno, Nevada 89501
3    Telephone: (775) 324-9800
     Facsimile: (775) 324-9803
4    Email: skent@skentlaw.com
5    Co-Counsel for Plaintiff Warren Smith
6
     MICHAEL W. FLANIGAN, ESQ.
7    Alaska Bar No. 7710114
     FLANIGAN & BATAILLE
8    Admitted Pro Hac Vice
     1007 W. 3rd Ave., Suite 206
9    Anchorage, Alaska 99501
     Telephone: (907) 279-9999
10   Facsimile: (907) 258-3804
     Email: mflanigan@farnorthlaw.com
11
     Co-Counsel for Plaintiff Warren Smith
12
13                            UNITED STATES DISTRICT COURT
14                                   DISTRICT OF NEVADA
15
16   WARREN SMITH,                                 Case No. 3:20-cv-00454-LRH-CLB

17                    Plaintiff,
                                                  PLAINTIFFS’ UNOPPOSED MOTION
18   v.                                           TO EXTEND THE DATE FOR REPLY
19                                                BRIEF
     UNITED PARCEL SERVICE, INC.,
20   UNITED PARCEL SERVICE                                 SPECIAL SCHEDULING
     FLEXIBLE BENEFIT PLAN, and                                REQUESTED
21   AETNA LIFE INSURANCE
22   COMPANY,
                                                            AND ORDER THEREON
23                    Defendants.
24
            Plaintiff Warren Smith, by and through counsel, moves this Court for an extension
25
     until June 21, 2021 to file his Reply Brief in this matter. Counsel for the defendants has
26
     agreed that the Plaintiff’s counsel may represent that this motion is unopposed.
27
28
     Case 3:20-cv-00454-LRH-CLB Document 44
                                         43 Filed 06/15/21
                                                  06/14/21 Page 2 of 2
                                                                     3




1                                  DATED THIS 14th DAY OF JUNE, 2021
2                                              KENT LAW
3
                                               By: /s/ Stephen A. Kent
4                                              Nevada Bar No. 1251
                                               201 West Liberty Street, Suite 320
5                                              Reno, Nevada 89501
                                               Telephone: (775) 324-9800
6                                              Facsimile: (775) 324-9803
                                               Email: skent@skentlaw.com
7
                                               And
8
9                                              FLANIGAN & BATAILLE

10                                             By: /s/ Michael W. Flanigan, Esq.
                                               Alaska Bar No._7710114____
11                                             Admitted Pro Hac Vice
                                               1007 W. 3rd Ave., Suite 206
12                                             Anchorage, Alaska 99501
                                               Telephone: (907) 279-9999
13                                             Facsimile: (907) 258-3804
                                               Email: mflanigan@farnorthlaw.com
14
                                               Co-Counsel for Plaintiff Warren Smith
15
16
                                             ORDER
17
                 IT IS SO ORDERED.
18       IT IS SO ORDERED, nunc pro tunc.

19      DATED this 15th day of June, 2021.
                                             UNITED STATES DISTRICT COURT JUDGE
20                                           DATED:
                                                 ___________________________________
                                                 LARRY R. HICKS
21                                               UNITED STATES DISTRICT JUDGE
22
23
24
25
26
27
28
                                               2
